

116 HR 2304 IH: Autofill Act of 2019
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2304IN THE HOUSE OF REPRESENTATIVESApril 12, 2019Mr. Foster introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to establish a program to populate downloadable tax
			 forms with taxpayer return information.
	
 1.Short titleThis Act may be cited as the Autofill Act of 2019. 2.Automated partially pre-populated tax returns (a)In generalChapter 77 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					7529.Automated partially pre-populated tax returns
 (a)Establishment of programThe Secretary shall establish a program under which taxpayers may download forms relating to the individual income tax returns that are populated with return information reported to the Secretary under chapter 61 and reported to the Secretary pursuant to section 232 of the Social Security Act.
						(b)Requirements relating to information
 (1)Deadline for making information availableThe Secretary shall make such return information available under the program established under subsection (a) not later than 15 days after the Secretary receives such information.
 (2)Format of information made availableReturn information shall be made available under the program established under subsection (a) in both a printable document file suitable for manual completion and filing a computer-readable form suitable for use by automated tax preparation software.
							(c)Autofill service deadlines
 (1)StandardsNot later than October 31, 2019, the Secretary shall— (A)establish standards for data download to tax preparation software, and
 (B)provide a demonstration server for downloading the partially populated printable document file. (2)Tax formsNot later than February 15, 2020, and annually thereafter, the Secretary shall provide on the Secretary’s website a secure function that allows a taxpayer to download, as both a printable document file and in a form suitable for input to automatic tax preparation software, the 1040, 1040A, and 1040EZ forms that are populated with information with respect to the taxpayer that is reported under chapter 61 or any other provision of this title under which reporting of information is required.
 (d)Taxpayer responsibilityNothing in this section shall be construed to absolve the taxpayer from full responsibility for the accuracy or completeness of his return of tax.
 (e)DisclaimerBefore any form can be downloaded under the program established under subsection (a), the taxpayer must acknowledge that—
 (1)the taxpayer is responsible for the accuracy of his return, and (2)all information provided in the down­load­able form under such program needs to be verified.
 (f)Information Provided for Wage and Self-Employment incomeFor purposes of subsection (a)— (1)Information related to calendar year 2019In the case of information relating to wages paid, and amounts of self-employment income, for calendar year 2019 required to be provided to the Commissioner of Social Security under section 205(c)(2)(A) of the Social Security Act (42 U.S.C. 405(c)(2)(A)), the Commissioner shall, using best efforts, make such information available to the Secretary not later than January 31, 2020.
 (2)Information related to calendar year 2020 and thereafterIn the case of information relating to wages paid, and amounts of self-employment income, for any calendar year after 2019 required to be provided to the Commissioner of Social Security under section 205(c)(2)(A) of the Social Security Act (42 U.S.C. 405(c)(2)(A)), the Commissioner shall make such information available to the Secretary not later than January 31 of the calendar year following the calendar year to which such wages and self-employment income relate..
 (b)Filing deadline for information returnsSection 6071(b) of such Code is amended to read as follows:  (b)Information returnsReturns made under part III of this subchapter shall be filed on or before January 31 of the year following the calendar year to which such returns relate. Section 6081 shall not apply to returns under such part III..
 (c)Conforming amendment to Social Security ActSection 205(c)(2)(A) of the Social Security Act (42 U.S.C. 405(c)(2)(A)) is amended by adding at the end the following new sentence: For purposes of the preceding sentence, the Commissioner shall require that information relating to wages paid, and amounts of self-employment income, be provided to the Commissioner not later than January 31 of the year following the calendar year to which such wages and self-employment income relate..
 (d)Clerical amendmentThe table of sections for chapter 77 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 7529. Automated partially pre-populated tax returns..
 (e)Effective dateThe amendments made by this section shall apply to returns for taxable years beginning after December 31, 2018.
			